Citation Nr: 1539324	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  08-07 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for bilateral peripheral neuropathy, to include as a result of exposure to toxic substances in service.

3. Entitlement to service connection for colon polyps, to include as a result of exposure to toxic substances in service.  

4. Entitlement to service connection for diabetes mellitus, to include as a result of exposure to toxic substances in service.

5. Entitlement to service connection for hypertension, to include as a result of exposure to toxic substances in service.

6. Entitlement to service connection for residuals of a neck tumor, to include as a result of exposure to toxic substances in service.

7. Entitlement to service connection for an abdominal hernia, to include as a result of exposure to toxic substances in service.

8. Entitlement to service connection for bilateral inguinal hernia, to include as a result of exposure to toxic substances in service.

9. Entitlement to service connection for coronary artery disease, to include as a result of exposure to toxic substances in service.

10. Entitlement to service connection for otitis externa, to include as a result of exposure to toxic substances in service.

11. Entitlement to service connection for vertigo, to include as a result of exposure to toxic substances in service.

12. Entitlement to service connection for high cholesterol, to include as a result of exposure to toxic substances in service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to September 1976.  He also had service in the Air National Guard from August 1977 to August 1978.

These claims come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2015, the Veteran and his representative testified before the undersigned Veterans Law Judge during a Travel Board hearing; a transcript of the hearing is of record.  The Veteran also presented testimony before a Decision Review Officer at the RO in October 2011 and November 2013.  Transcripts of those hearings are also of record.

The Veteran submitted additional evidence along with a waiver of RO review after the April 2015 hearing.  Accordingly, all evidence has been reviewed by the undersigned. 

The issues of entitlement to service connection for bilateral peripheral neuropathy, colon polyps, diabetes mellitus, hypertension, residuals of a neck tumor, abdominal hernia, bilateral inguinal hernias, coronary artery disease, otitis externa, and vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have left ear hearing loss for VA compensation purposes.

2. High cholesterol is a laboratory finding and not a disability for which VA compensation is payable.


CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(a), 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. There is no legal basis for entitlement to service connection for high cholesterol. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to his claims, letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess were sent to the Veteran in December 2006, prior to the April 2007 rating decision denying service connection for hearing loss, and in September 2007, prior to the November 2008 rating decision denying service connection for high cholesterol.  Therefore, the RO effectively satisfied the notice requirements with respect to the issues decided herein.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2015).

The RO has obtained service and VA treatment records.  Private treatment records and Social Security Administration records are also associated with the claims file. 
Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  

The Veteran was afforded adequate VA examinations in September 2007, March 2010, and August 2011 for his claimed hearing disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations and opinions obtained in this case are more than adequate, as they are predicated on a full understanding of the Veteran's medical history.  The examiners considered all of the pertinent evidence of record, provided thorough physical examinations, and provided a complete rationale for any conclusions rendered, relying on and citing to the records reviewed.  

No examination was conducted in connection with the Veteran's claim for service connection for high cholesterol.  However, as will be further explained below, high cholesterol is not a disability recognized for VA compensation purposes.  Accordingly, as there is no evidence of a current disability, a VA examination is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Discussion of the October 2011 RO hearing and April 2015 Travel Board hearing is finally necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here during each hearing.  The issues on appeal were identified.  Information was elicited from the Veteran concerning the onset, nature, and severity of his claimed disorders.

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

A. Hearing Loss

The Veteran alleges that his current left ear hearing loss disorder was incurred during service as the result of exposure to acoustic trauma.  The Veteran is currently service-connected for right ear hearing loss and tinnitus.

For VA compensation purposes, a hearing loss disability is defined by specific audiological testing involving pure tone frequency auditory thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of these relevant frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  

The Veteran's DD-214 documents the Veteran's occupation during service as a military policeman, an occupation not inconsistent with his testimony of acoustic trauma during service.  In giving due consideration for the places, types, and circumstances of the Veteran's service, noise exposure is conceded.  See 38 U.S.C.A. § 1154(a). 



Post-service treatment records include a September 2007 VA examination.  The examination report shows the following pure tone thresholds:

Hertz
500
1000
2000
3000
4000
Left ear (dB)
25
25
25
30
35

The speech recognition score was 100 percent in the left ear.  The examiner diagnosed the Veteran with normal to mild sensorineural hearing loss in the left ear.  

The Veteran was afforded another VA audiological examination in March 2010.   The examination report shows the following pure tone thresholds:

Hertz
500
1000
2000
3000
4000
Left ear (dB)
15
10
15
30
25

The speech recognition score was 100 percent for the left ear.  The examiner diagnosed the Veteran with normal to mild sensorineural hearing loss in the left ear.    

During the VA examination in August 2011, the following pure tone thresholds were noted:

Hertz
500
1000
2000
3000
4000
Left ear (dB)
20
25
25
35
35

The Veteran's speech recognition score was 100 percent in his left ear. 

Based on the above, there is no evidence to support the contention that the Veteran currently has left ear hearing loss for VA compensation purposes.  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no evidence of a left ear hearing disorder during the period under appellate review.

The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board has considered the Veteran's statements and the submitted buddy statements noting that he has left ear hearing loss that is related to service.  However, the medical evidence of record directly contradicts the Veteran's and other lay witness' contentions.  Hearing loss (as defined by VA) is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that audiometric testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The opinions of the Veteran and his lay witnesses that he suffers from left ear hearing loss are outweighed by the negative examination results.

The presence of a current disability is paramount.  As such, any claim based on a left ear hearing disorder would be denied as a matter of law and provides no basis for granting the Veteran's service connection claim.  The preponderance of the evidence is against the claim for service connection for left ear hearing loss, and there is no doubt to be otherwise resolved.  As such, the claim is denied.

B. High Cholesterol

With regard to the instant appeal for entitlement to service connection for high cholesterol, it is not the factual evidence that is dispositive of this appeal, but rather the interpretation and application of the governing statute.  The regulatory and statutory duties notify and assist cited above do not affect matters on appeal when the question, such as in this case, is one limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

The Board finds that service connection for high cholesterol must be denied.  Although the evidence of record shows the Veteran is prescribed medication for his cholesterol, such findings are not recognized as a disability for VA benefit purposes.  See 38 U.S.C.A. §§ 1110, 1131; see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1997) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself").

Despite the diagnosis, high cholesterol and/or hyperlipidemia are laboratory findings that manifest only in clinical test results and are not disabilities for which service connection can be granted.  Accordingly, because the Veteran does not have a current disability for which service connection may be granted, service connection is not warranted.


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for high cholesterol is denied.


REMAND

The Veteran contends that the remaining claimed disabilities are the result of exposure to Agent Orange and other toxic chemicals during service.  He is not claiming that his condition is otherwise related to service.  See Hearing Trans. April 2015. 

The Veteran reported in an April 2015 statement that he was exposed to Agent Orange while stationed at Fort Gordon, Georgia in 1973.  He stated that the foliage was treated with the herbicide to "give more authenticity to the environment we were training in."  He also relates that herbicides were stored on the grounds of Camp Casey when he was assigned to that post.  Proper development of the appeal requires that the AOJ take specific steps necessary in verifying herbicide exposure on a factual basis in locations other than the Republic of Vietnam.  See VA Manual M21-1MR, Part IV, subpart ii, 2.C.10.o.

If Agent Orange exposure is conceded, a VA addendum opinion should be obtained regarding whether there is a nexus between such exposure and the Veteran's claimed conditions.

Further, regarding the claim for service connection hypertension, the examiner noted the Veteran's hypertension diagnosis but failed to provide an opinion regarding etiology.  The negative opinion regarding the Veteran's claims for service connection for otitis externa and vertigo was based on a lack of treatment for either condition while in service and because there is no evidence of vertigo until 2008 and no evidence of otitis externa until 1995.  However, the examiner failed to address evidence provided by the Veteran noting a link between contaminants and dizziness, or vertigo, or address whether a delayed onset of symptoms is possible for the claimed conditions.  An addendum opinion should be obtained from the VA examiners. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide specific dates of his alleged contact with Agent Orange outside of Korea.

2. If the Veteran responds to the above inquiry, an appropriate request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for information it can provide to corroborate the Veteran's claimed exposure to Agent Orange.  See VA Manual M21-1MR, Part IV, subpart ii, 2.C.10.o.

3. Thereafter, the RO should produce a formal memorandum documenting efforts to obtain information regarding the Veteran's claims of Agent Orange exposure.

4. After the completion of the above, return the claims file to the examiner who performed the August 2011 VA ear disease examination, if available.  If the August 2011 examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  The examiner should review the claims file, including a copy of this remand, and indicate that such a review was completed.  The examiner is asked to provide an addendum opinion regarding:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's otitis externa is related to exposure to industrial chemicals and hazardous materials during active service?  If exposure to Agent Orange is conceded, the examiner should also opine whether it is at least as likely as not that otitis externa is related to exposure to Agent Orange.   

b. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's vertigo is related to exposure to industrial chemicals and hazardous materials during active service?  If exposure to Agent Orange is conceded, the examiner should also opine whether it is at least as likely as not that vertigo is related to exposure to Agent Orange.   

All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based and its application to the Veteran.  The examiner may not rely solely on the absence of medical records as a basis for the opinion and should consider the materials provided by the Veteran noting the symptoms alleged to be associated with exposure to toxic chemicals.

5. After the completion of the above, return the claims file to the examiner who performed the August 2011 heart condition examination, if available.  If the August 2011 examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  The examiner should review the claims file, including a copy of this remand, and indicate that such a review was completed.  The examiner is asked to provide an addendum opinion regarding:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is related to exposure to industrial chemicals and hazardous materials during active service?  If exposure to Agent Orange is conceded, the examiner should also opine whether it is at least as likely as not that hypertension is related to exposure to Agent Orange.   

b. If exposure to Agent Orange is conceded, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral peripheral neuropathy, colon polyps, residuals of a neck tumor, abdominal hernia, and bilateral inguinal hernias are related to exposure to Agent Orange during active service?
 
All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based and its application to the Veteran.  The examiner may not rely solely on the absence of medical records as a basis for the opinion and should consider the materials provided by the Veteran noting the symptoms alleged to be associated with exposure to toxic chemicals.

6. After completing the above, readjudicate the Veteran's claims.  If any benefit remains denied, issue an SSOC, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


